Citation Nr: 0831632	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a cervical 
disability.

3.  Entitlement to service connection for upper extremity 
neuropathy, claimed as secondary to a cervical disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to December 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from October and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.  

In June 2007, the veteran cancelled his request for a hearing 
before a hearing officer at the RO.  In July 2008, the 
veteran presented testimony at a hearing conducted by the use 
of video conferencing equipment at the Lincoln RO before the 
undersigned Veterans Law Judge (VLJ) sitting in Washington, 
D.C.  A transcript of this hearing is in the veteran's claims 
folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A bilateral eye disability has not been shown to be 
causally or etiologically related to service.

3.  A cervical disability has not been shown to be causally 
or etiologically related to service.


4.  Upper extremity neuropathy has not been shown to be 
causally or etiologically related to service or another 
service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral eye disability was not incurred during active 
service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A cervical disability was not incurred during active 
service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Upper extremity neuropathy was not incurred during active 
service or has been shown to be related to a service-
connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2007), 3.310(a) 
(2006) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the veteran and his/her 
representative, if applicable, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in  July 2006.  The letter addressed all 
of the notice elements and was sent prior to the initial 
unfavorable decisions by the AOJ.  The letter also provided 
notice that addresses the relevant rating criteria and 
effective date provisions.  Any defect in the timing of the 
notice was harmless error as service connection is being 
denied, and therefore no rating or effective date is being 
assigned.  Therefore, the Board finds that VA has fulfilled 
its duty to notify under the VCAA.

VA has also satisfied its duty to assist the veteran at every 
stage of this case.  All available service treatment records 
as well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  Importantly, during his July 2008 
hearing, the veteran testified that there was no outstanding 
evidence that needed to be obtained.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with SOCs, which informed them 
of the laws and regulations relevant to his claims.  

The veteran underwent a VA examination in September 2006 for 
his bilateral eye claim.  The Board acknowledges that the 
veteran has not had VA examinations specifically for his 
claims for cervical and upper extremity neuropathy 
disabilities.  The case of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), held that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.  As will be 
discussed more thoroughly below, the Board concludes an 
examination is not needed for the aforementioned claims 
because there is no evidence of an in-service injury besides 
the veteran's own statements that he injured his neck 
performing routine service duties.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  Regarding these claims, 
an examination is not needed because the veteran's in service 
medical records were absent for findings or an indication of 
a neck or upper extremity disability and the first post-
service medical findings related to a neck and upper 
extremity disability were many years after service.  Further, 
no competent evidence has been submitted to indicate that a 
current neck or upper extremity disability is associated with 
an established event, injury, or disease in service or during 
the presumptive period.  Accordingly, it was not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims for cervical and upper extremity 
disabilities in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some causal connection between his disability and his 
military service").  


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Congenital or developmental defects, 
refractive error of the eye, personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

1.  Bilateral eye disability

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
bilateral eye disability.  The veteran's service treatment 
records indicated that he had conjunctivitis in November 1952 
and had a foreign body removed from his left eye in October 
1953.  His December 1953 separation examination reflected 
20/23 vision corrected to 20/20 by pinhole bilaterally and 
his field of vision was noted to be normal.  

During his hearing, the veteran testified that he noticed a 
decrease in his vision at separation and wore glasses within 
six months.  The post-service medical evidence contained an 
August 2006 record from F.E.A. which indicated that the 
veteran had been a patient for the last 13 years and had 
vitrectomy for a epiretinal membrane formation on his right 
eye and a right eye cataract removed in 2002.  The September 
2006 VA examination provided diagnoses of macular retinal 
pigment epithelial changes consistent with right eye 
epiretinal membrane status post via pars plana vitrectomy, 
left eye nuclear sclerotic cataract that was age related, and 
right eye pseudophakia.  In October 2006, after reviewing the 
claims file and the veteran, the VA examiner opined that the 
above disabilities were not related to the veteran's service.  
The examiner noted that the in-service finding of 20/23 
vision did not represent defective vision but only the 
presence of minimal refractive error.  As stated above, 
pursuant to 38 C.F.R. § 3.303(c), refractive error of the 
eye, is not a disease or injury within the meaning of 
applicable legislation.  The examiner continued that the 
current defective vision in the right eye was due to the 2001 
surgical removal of his epiretinal membrane which most likely 
had an idiopathic cause.  Additionally, there was no mention 
of lasting sequelae from conjunctivitis or removal of a 
foreign object in the left eye, including no corneal scars.  
Therefore, the examiner concluded that the subnormal vision 
of the right eye was due to the presence of a epiretinal 
membrane which was removed surgically in 2001 and not due to 
a service related event.  

The Board affords the September and October 2006 VA 
examination findings great probative weight as they are based 
on a thorough review of the claims file and examination of 
the veteran.  In particular, the October 2006 VA examiner's 
opinion is supported by reasoning based on clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  Although 
the Board acknowledges the veteran's testimony that his eyes 
worsened during service and that he wore glasses shortly 
after separation, refractive error of the eye is not subject 
to service connection.  Moreover, regarding any contention 
that his in-service conjunctivitis or the removal of the 
foreign object caused his current vision problems, the 
veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In conclusion, the competent medical evidence does not reveal 
a nexus to the veteran's current bilateral eye disabilities 
occurring in service.  Additionally, the evidence indicates 
that the veteran's current eye disabilities began many years 
after separation from service.  Pursuant to 38 C.F.R. 
§ 3.303(c), refractive error of the eye is not subject to 
service connection.  For the reasons set forth above, the 
Board finds that the preponderance of the evidence is against 
the claim.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  As such, service connection for a 
bilateral eye disability must be denied.  38 C.F.R. § 3.303.  

2.  Cervical disability

3.  Upper extremity neuropathy

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made. 

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for a 
cervical disability or upper extremity neuropathy.  In this 
regard, the service treatment records are negative for 
complaints, treatment, or diagnoses of any cervical or upper 
extremity disability.  

The post-service medical evidence is similarly negative for 
notations of a cervical disability or upper extremity 
neuropathy until many years after service.  An August 2006 
private treatment record from Dr. T.G.B. reflected that the 
veteran had been a patient of his since 1997 and was treated 
for his cervical and upper thoracic regions which caused him 
numbness in the hands.  An October 2006 private treatment 
record from Dr. M.F.S. stated that he had treated the veteran 
since 1995 for generalized arthritic complaints including 
neck pain.  He last saw the veteran in July 2005.  Neither 
doctor opined that any current cervical or upper extremity 
neuropathy was related to service.  As such, there are no 
probative opinions of record that the aforementioned are 
related to the veteran's active duty service.

The Board has considered the veteran and his wife's testimony 
that he injured his neck with normal wear and tear activities 
during service.  In particular, the veteran reported that his 
neck felt stiff and sore within six months after service and 
six months to a year after that, he began to experience 
numbness and tingling in his upper extremities.  He stated 
that he saw a family doctor for the problem in 1954 and 
sought chiropractic treatment in 1982.  However, he testified 
that none of these records were available.  The Board 
acknowledges that the veteran and his wife are competent to 
report that he experienced neck and upper extremity problems 
of stiffness, soreness, numbness, and tingling.  See Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, the Board 
finds that the veteran's recent assertions to the effect that 
any cervical disability and upper extremity neuropathy have 
been present since service are not persuasive.  As noted 
above, the veteran's service treatment records were entirely 
negative for complaints of any neck or upper extremity 
problems and the veteran and his wife testified that these 
problems did not begin until after service.  Importantly, 
although the veteran testified that he had stiffness and 
numbness and saw a doctor shortly after service, he did not 
indicate that he received any diagnosis pertaining to his 
neck or upper extremity region.  Symptoms alone without a 
diagnosed or identifiable underlying malady or condition, do 
not in and of themselves constitute a disability for which 
service connection may be granted.  See Sanchez- Benitez v. 
West, 13 Vet. App. 282 (1999).

Moreover, in the instant case, there was a prolonged period 
after the veteran's discharge, without cervical and upper 
extremity complaints, which the Board has considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service, to 
determine whether an injury or disease was incurred in 
service, which resulted in any chronic or persistent cervical 
or upper extremity disability.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In fact, the veteran testified that 
he first saw a chiropractor in the 1980s, which is 
approximately 30 years after separation from service.  The 
Board highlights this absence of evidence because it 
constitutes negative evidence against the claim as it tends 
to disprove the claim that a cervical or upper extremity 
condition was the result of active duty service which in turn 
resulted in a chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).

The Board has further considered the veteran's contentions 
that his current cervical and upper extremity condition is 
causally related to his active service.  However, as the 
record does not establish that he possesses a recognized 
degree of medical knowledge, he lacks the competency to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education, such as a medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
For these reasons, the Board finds that his statements 
regarding a nexus are not probative.

In summary, the Board finds that a cervical disability was 
not present during service or for many years thereafter.  
Importantly, the veteran did not report the onset of his neck 
problems until at least six months after service and there 
was no competent evidence reflecting a diagnosis of cervical 
arthritis at that time.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Additionally, as service connection is being denied for a 
cervical disability and the record on appeal contains no 
probative evidence that any current upper extremity 
neuropathy is causally related to the veteran's active 
service, any incident therein, or any service-connected 
disability, service connection for upper extremity neuropathy 
is also denied.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  As such, service connection for a cervical 
disability and upper extremity neuropathy must be denied.  
38 C.F.R. § 3.303, 3.310.  


ORDER

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to service connection for a cervical disability 
is denied.

Entitlement to service connection for upper extremity 
neuropathy, claimed as secondary to a cervical disability, is 
denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


